ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 17 August 2022 for the application filed 22 June 2020 which claims priority to PCT/CN2018/072018 filed 10 January 2018 which claims foreign priority to CN201711386555.4 filed 20 December 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 17 August 2022, with respect to claims 1-3 and 5-18 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-3 and 5-18 have been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “the flight component comprises a fixed wing and a plurality of rotors, and the fixed wing and the rotor are all mounted on the shell component; the pneumatic buoyancy component comprises an air bladder and an inflation and deflation portion, the air bladder is connected to the inflation and deflation portion, and the inflation and deflation portion is configured to inflate and deflate the air bladder; and the air bladder is installed on the shell component, a containing space is formed in the shell component, and the inflation and deflation portion is partially or entirely installed in the containing space; wherein the inflation and deflation portion comprises a gas cylinder, a solenoid valve, an inflation pipe penetration member, and a deflation pipe penetration member; the solenoid valve comprises an inflation solenoid valve and a deflation solenoid valve; and the gas cylinder, the inflation pipe penetration member, the air bladder and the deflation pipe penetration member are sequentially connected” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-3 and 5-9 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “flying out of water: opening a inflation solenoid valve to inflate an annular air bladder; when an air pressure in the annular air bladder reaches a set value, closing the inflation solenoid valve, then a waterproof brushless motor operating, and an auto-folding propeller rotating and unfolding; flying control: controlling an output current of the waterproof brushless motor by a four-in-one electronic speed controller to cause a rotational speed difference between a plurality of auto-folding propellers to achieve different motions; entering the water: turning off the waterproof brushless motor, the auto-folding propeller folding, opening a deflation solenoid valve to deflate the annular air bladder; when the air pressure in the annular air bladder reaches the set value, closing the deflation solenoid valve; and gliding underwater: controlling an opening and a closing of the inflation solenoid valve and the deflation solenoid valve to change a volume of the annular air bladder” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 10 is neither anticipated nor made obvious by the prior art of record.  Claims 11-18 depend from claim 10 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        22 August 2022